Citation Nr: 1024038	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability 

3.  Entitlement to service connection for Alzheimer's 
disease.  

4.  Entitlement to service connection for narcolepsy with 
cataplexy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1954 to 
December 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A bilateral knee disability due to disease or injury is 
not shown.  

2.  Alzheimer's disease was not manifest in service or within 
one year of separation and is not attributable to service.  

3.  Narcolepsy with cataplexy was not manifest in service or 
within one year of separation and is not attributable to 
service.  





CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Alzheimer's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

3.  Narcolepsy with cataplexy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated 
in January 2009.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Available service and VA treatment records have been 
associated with the claims folder along with post service 
medical records.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his claims for 
entitlement to service connection.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a bilateral knee 
disability.  Furthermore, as will be explained below, there 
is also no persuasive evidence that the appellant's 
Alzheimer's disease and narcolepsy with cataplexy are related 
to service.  In reaching this conclusion, the appellant's own 
lay statements were considered, but as will be explained in 
the body of this decision, such statements do not credibly 
establish the presence of a bilateral knee disability or 
nexus between his Alzheimer's and narcolepsy with cataplexy 
to service.  For these reasons, the evidence does not 
indicate that the appellant's Alzheimer's disease and 
narcolepsy with cataplexy are attributable to service and/or 
that a bilateral knee disability exist yet alone may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Analysis 

Service Connection for a Bilateral Knee Disability 

The appellant has appealed the denial of service connection 
for a bilateral knee disability.  After review of the 
evidence, the Board finds against the appellant's claim.  

In this regard, the Board notes that service treatment 
records show normal lower extremities at separation in 
November 1957.  The appellant denied trick or locked knee at 
that time.  During his May 2010 hearing, the appellant 
reported bilateral knee pain, right greater than left.  He 
also stated that he had knee swelling.  The appellant 
reported that he got Cortisone shots in his knees but he did 
not have a diagnosis.  He related that he has not had 
Cortisone shots in 2 to 3 years.  The appellant stated that 
he was taking medication for his knees but he was unsure what 
he is taking.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a bilateral knee disability.  In this regard, 
the Board notes that for veterans, basic entitlement to 
disability compensation derives from two statutes, 38 U.S.C. 
§§ 1110 and 1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Here, there is no persuasive evidence that the appellant has 
a bilateral knee disability.  At most, the appellant has 
reported pain and swelling.  When he presented testimony 
before the Board in May 2010, the appellant indicated that he 
did not have a diagnosis for his knees.  The Board has 
considered that the appellant is competent to report symptoms 
such pain and swelling.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, in this regard, the Board notes that the 
appellant has not identified or produced any acceptable 
evidence, medical or otherwise, that would tend to show 
current disease or injury to account for his current 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability due to disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In sum, service connection for a bilateral knee disability is 
not warranted.  The Board notes that service connection 
cannot be granted without competent evidence of a current 
disability related to a disease or injury.  To the extent 
that the appellant has reported knee pain, without a 
pathology to which the symptoms of the appellant's pain can 
be attributed, there is no basis to grant service connection.  
See Sanchez-Benitez v. Principi, supra.  The preponderance of 
the evidence is against the claim for service connection for 
a bilateral knee disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2009).  

Service Connection for Alzheimer's and Narcolepsy with 
Cataplexy  

The appellant has appealed the denial of service connection 
for Alzheimer's disease and narcolepsy with cataplexy.  After 
review of the evidence, the Board finds against the 
appellant's claim.  

In this regard, the Board notes that service treatment 
records reveal normal neurologic findings at the November 
1957 separation examination.  At that time, the appellant 
denied loss of memory or amnesia.  He also denied frequent 
trouble sleeping and/or nervous trouble of any sort.  In 
November 1993, the appellant was seen by Dr. G for excessive 
daytime sleepiness.  The appellant related that he had the 
problem since age 25-26.  Dr. G noted that the appellant was 
a middle aged male who has had problems with excessive 
daytime sleepiness since his mid-20s.  It was noted that the 
history of snoring obviously suggests the possibility of 
sleep apnea syndrome which is fairly prevalent in the 
appellant's age group.  Dr. G noted that the history of 
daytime sleepiness at an earlier age along with sounds like 
possible REM phenomena also suggests the possibility of 
narcolepsy.  

In January 2002, Dr. J.S. related that the appellant may have 
narcolepsy, cataplexy and possible sleep apnea.  An 
impression was given of narcolepsy with EDS.  Dr. J.S. 
related that the appellant may or may not have obstructive 
apnea as a contributing cause to EDS.  

In February 2008, the appellant reported that he forgets a 
lot and slept a lot.  The examiner noted decreased memory.  
Sleeps a lot and falls asleep sometimes standing or during 
meals was also noted upon examination.  It was noted in a 
February 2008 sleep study that the appellant had excessive 
somnolence since the mid-20s.  It was noted that the 
appellant had a long history of excessive sleepiness and has 
experienced characteristic cataplexy.  The examiner noted 
that cataplexy was very specific for narcolepsy and even if a 
multiple sleep latency test did not confirm the diagnosis at 
the time she was fairly comfortable to say that the appellant 
has the disorder.  Narcolepsy better with increased decedrine 
was noted in March 2008.  The examiner noted that the 
appellant was not falling asleep during the day and memory 
was better. 

In a June 2008 examination, the appellant reported that he 
was first diagnosed about ten years ago but he had problems 
with staying awake since about 1975 or age 41.  He related 
that he used to fall asleep pulling guard duty while in the 
military but such was during the middle of the night.  He 
stated that on his day job loading bombs and working with 
electronics he never fell asleep.  The examiner noted that 
the appellant had a history of sleep apnea about ten years 
ago.  Narcolepsy per chart and depression per chart was 
diagnosed.  

It was noted in October 2008 that the diagnosis of sleep 
apnea could, in and of itself, account for the appellant's 
daytime sleepiness.  The appellant reported he was diagnosed 
with narcolepsy 20 years ago based on a sleep study.  A 
history of sleep apnea and narcolepsy with some mild memory 
impairment was noted.  It was also noted that it was hard to 
tease out whether the appellant's daytime sleepiness was due 
to sleep apnea or narcolepsy.  The appellant denied symptoms 
of cataplexy but noted some memory problems in recent years.  
It was noted that the appellant's memory impairment was 
borderline given his age and education level and may be 
related to his daytime sleepiness.  

A history of memory impairment, rule out vascular dementia, 
was noted in October 2008.  There was an impression of 
generalized brain atrophy and chronic small vessel ischemic 
disease.  No acute bleed or infarct was definitely seen.  

In December 2008, the appellant reported that he slept a lot.  
It was noted that his sleep problems were chronic and that 
his narcolepsy and drop attacks were diagnosed about 10 years 
ago.  Dr. S.I. related that the appellant's symptoms suggest 
impairment in multiple domains of cognitive functions, but 
the deficits remain mild.  Dr. S.I. related that the most 
prominent feature was the appellant's excessive function and 
some impairment in recall.  It was noted that the appellant 
had a history of narcolepsy which certainly added to 
cognitive deficit.  Dr. S.I. noted that the picture is more 
consistent with mixed dementia, although Alzheimer's cannot 
be ruled out.  Dr. S.I. further noted that the appellant is 
already on treatment for probable Alzheimer's disease and 
should continue the dose.  

As assessment of narcolepsy with cataplexy was given in 
February 2009.  In a February 2009 statement, Dr. K.C. 
related that the appellant has suffered from narcolepsy since 
1993.  Dr. K.C. related that the appellant should not be 
working and also should not be driving when he feels sleepy 
because of his impairments of cognitive function and his 
difficulty staying awake.  

During his hearing in May 2010, the appellant stated that he 
sleeps all the time.  When asked why he felt that his 
cataplexy and narcolepsy was related to service, the 
appellant stated "I really didn't know that they had that in 
there."  He then related that he started falling asleep 
under the aircrafts when on guard duty.  When asked why he 
felt that his Alzheimer's was related to service, the 
appellant stated "I really didn't know that they had that on 
there."  The appellant related that as far as he is 
concerned he does not have Alzheimer's.  

Based upon the evidence of record, the Board finds that 
service connection for Alzheimer's disease and narcolepsy 
with cataplexy is not warranted.  In this regard, the Board 
does not dispute the presence of the disabilities but note 
that the appellant has not made any arguments that his 
current disabilities are related to service.  Furthermore, 
the record is devoid of any lay or medical evidence showing 
that the appellant's Alzheimer's disease and/or narcolepsy 
with cataplexy are related to service.  At most, the 
appellant has reported a history of excessive daytime 
sleepiness since age 25-26, which appears to be about two 
years after separation from service.  Also, the appellant has 
stated that he started falling asleep under the aircrafts 
when on guard duty in service.  However, while the appellant 
has reported falling asleep under the aircrafts when on guard 
duty, he has also stated that such was during the middle of 
the night and that on his day job loading bombs and working 
with electronics he never fell asleep.  The Board also notes 
that the first mention of memory problems is in 2008 which is 
about 51 years after service.  

In sum, the evidence does not support the appellant's claim 
for service connection for Alzheimer's and/or narcolepsy with 
cataplexy.  The Board has considered the lay statements of 
record.  However, nothing persuasive in the record shows that 
the appellant's Alzheimer's and narcolepsy with cataplexy are 
related to service.  We again note that we have considered 
the appellant's statements and pleading.  While the evidence 
of record shows that the appellant has Alzheimer's disease 
and narcolepsy with cataplexy, the Board finds that there is 
no evidence which shows that his current disabilities are 
attributable to service.  The preponderance of the evidence 
is against the claims for service connection for Alzheimer's 
disease and narcolepsy with cataplexy.  Accordingly, service 
connection is denied.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for Alzheimer's disease is denied.  

Service connection for narcolepsy with cataplexy is denied.  


REMAND

The Veteran has appealed the denial of service connection for 
a bilateral foot disability.  The Board notes that the 
appellant's June 1954 entrance examination revealed bilateral 
pes planus, asymptomatic.  The November 1957 separation 
examination revealed normal feet.  The appellant denied foot 
trouble at that time.  
Examination in October 2008 revealed that there were some 
sensory neuropathic changes in the appellant's feet.  During 
his May 2010 hearing, the appellant reported walking on 
concrete in service, sometimes 12-15 hours a day.  He related 
that his feet started bothering him a couple of months after 
service and that he sought treatment in Savannah, Georgia.  
He reported that they still swell up.  

In light of the in service manifestations and the appellant's 
assertions of continuity, the Board finds that a remand is 
warranted.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent  symptoms of a disability; (B) Establishes that the 
appellant suffered an event, injury or disease in service; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury or disease 
in service or with another service-connected disability.  
Here, the Board concludes that it must remand the issue of 
entitlement to service connection for a bilateral foot 
disability so that a VA medical examination and opinion can 
be obtained to determine if the appellant has a bilateral 
foot disability that is attributable to service.  In this 
regard, the Board notes that service treatment records show 
bilateral pes planus upon entrance into service.  The 
appellant has not been afforded a VA examination in relation 
to his claim for service connection.  In view of VA's duty to 
assist obligations, which include the duty to obtain a VA 
examination or opinion when necessary to decide a claim, and 
based upon guidance from the Court, remand for the purpose of 
obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his bilateral foot 
disability.  Following a physical 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether the appellant's 
preexisting bilateral pes planus 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation due to service.  In 
responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened.  
If the examiner finds evidence of 
aggravation, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
H. N. Schwartz 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


